                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAY 03 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 BRENDA M. JOHNSON,                            No. 20-36039

               Plaintiff - Appellant,
                                               D.C. No. 3:20-cv-05857-MJP
   v.                                          U.S. District Court for Western
                                               Washington, Tacoma
 ELECTRONIC TRANSACTION
 CONSULTANTS, LLC,                             MANDATE

               Defendant - Appellee.


        The judgment of this Court, entered December 14, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
